PROSPECTUS SUPPLEMENT Filed Pursuant to 424(b)(5) (To Prospectus dated August 12, 2008) Registration No. 333-152979 10,000,000 Common Shares This prospectus supplement and the accompanying prospectus dated August 12, 2008, relate to the offer and sale of up to 10,000,000 of our common shares, $0.001 par value per share, from time to time through Cantor Fitzgerald & Co., as our agent, pursuant to an amended sales agreement with Cantor Fitzgerald & Co. dated June 4, 2009 for the offer and sale of the common shares. We have previously sold 10,000,000 of our common shares under the sales agreement with Cantor Fitzgerald & Co. pursuant to a separate prospectus supplement dated April 15, 2009.The sale of these additional shares was completed on
